DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable Dichter (2,151,840). Dichter teaches a system for producing glass articles from glass tubing comprising a converter including a plurality of processing stations (figures 8-9, p.3 left column lines 52-59, right column lines 26-28) comprising at least one heating station (stations ll-V, p.3 right column lines 58-60), at least one forming station (station II, p.3 right column lines 35-52), and a separating station (p. 2 right column lines 6-9, figure 4), wherein the converter is operable to translate a glass tube through the plurality of processing stations (p. 3 left column lines 62-66). Dichter further teaches a gas flow system comprising a gas source and at least one gas delivery assembly, the at least one gas delivery assembly comprising a nozzle (32) positioned to deliver a gas from a gas source into the glass tube through the distal end of the glass tube, which produces a gas flow through the glass tube and out at the proximal end of the glass tube, wherein the gas flow is operable to remove at least a portion of an atmosphere from an interior of the glass tube and reduce contamination of an inner surface of the glass tube (p. 2 right column lines 14-19, figure 5).  Since the gas delivery assembly (32) is required at the processing station for opening a proximal end of the glass tube, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected 
Dichter teaches the nozzle is positioned at the distal end of the glass tube to open a closed end of the glass tube (p. 2 right column lines 14-19, figure 5). Dichter also shows in figure 8, a glass tube is arranged in a vertical manner and conveyed through processing stations, and a nozzle (68) is inserted into a distal end of the glass tube. Dichter also teaches mounting a glass tube into a chuck and moving a nozzle (68) into engagement with a distal end of a glass tube with a lever (69), which is considered a positioner coupled to the nozzle (p.3 left column lines 35-38). Since the glass tube is arranged in a vertical manner, the positioner is operable to vertically reposition the nozzle relative to a distal end of the glass tube after each cycle of the converter.  Although Dichter doesn’t offer specifics on the positioning of nozzle (32), it would have been obvious to one of ordinary skill in the art at the time of the invention to have similarly provided a positioner coupled to nozzle 32 for repositioning nozzle 32 into the distal end of the glass tube after each cycle, as it was similarly done for nozzle 68.
Regarding claims 2-3, Dichter teaches the glass tube is cycled from station to station (p. 3 left column lines 62-66), wherein a gas flow is supplied to a distal end of the glass tube at the processing station for opening the proximal end of the glass tube.  This suggests the gas is supplied in a pulse for the duration that is equal or less than the dwell time of the glass tube at this station. 
Regarding claim 5, Dichter teaches moving a nozzle (68) into engagement with a distal end of a glass tube with a lever (69) (p.3 left column lines 35-38). Naturally, when 
Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dichter (2,151,840) as applied to claim 1 above, and further in view of Frost et al. (2019/0263707).  Dichter does not offer specifics on the gas delivery apparatus, such as a flow controller. Frost teaches a similar system for producing glass articles from glass tubing comprising a converter including a plurality of processing stations wherein the converter is operable to index a glass tube through the plurality of processing stations ([0064]-[0070], figure 1). Frost also teaches a gas flow system operable deliver a gas flow adjacent a proximal end of the glass tube for the removal of at least a portion of the an atmosphere from the interior of the glass tube and reduce contamination of an inner surface of the glass tube by alkali release ([0013], [0074], [0081], [0088]-[0090]), figures 4 and 5). Frost further teaches the gas flow is supplied with variable flow rates and providing such flow rates using a mass flow controller, MFC ([0095]-[0096], table 1).  Thus, the mass flow controller of Frost can be operated to vary a flow rate of the flow of gas adjacent to the proximal end of the glass tube.  The MFC can be set to the desired flow rates, which would naturally account for the size of the glass article ([0094], [0097]). Frost teaches the variable gas flow can account for different glass tube diameters and glass tube opening diameters ([0097]).  Accordingly, it would have been obvious to one or ordinary skill in the art at the time of the invention to have provided for a mass flow controller for the gas deliver to the distal end of the glass tube in the apparatus of Dichter, so as to accommodate differences in the glass tube being process, such as diameters.
Regarding claim 10, Frost teaches the nozzle is spaced apart from an end of the glass tube by a distance om the range of 0.1mm to 5 mm ([0081]), which overlaps within the claimed range of 1mm to 15mm. Frost teaches the spacing must not be too far from the opening so as to ensure optimum purge gas flow, i.e. sufficient mass flow.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have also provided for a spacing of the nozzle from the distal end in the range of 0.1mm to 5 mm, so as to ensure sufficient gas flow into the glass tube. 
Regarding claim 11, Dichter teaches a different step that requires a supply of gas through a gas delivery assembly (figure 7, p. 3 left column lines 27-29), which suggests a plurality of gas delivery assemblies, one at a piercing station and one at a heating station.  Frost teaches the gas flow is supplied from steps 2 through 6, which is shown as different processing stations in figure 1 ([0088]-[0090]), and several glass tubes are being processed simultaneously through the converter.  Since several glass tubes are simultaneously processed and gas is employed in several of the processing stations, it would be obvious to one of ordinary skill in the art to expect the system of Dichter and Frost to comprise of a plurality of gas delivery assemblies, each of the plurality of gas delivery assemblies positioned at a piercing station, as well as heating and forming stations.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dichter (2,151,840), as applied to claim 1 above, and further in view of Smith (3,403,016).  Dichter teaches a nozzle, but fails to specify a valve or actuator for the gas delivery assembly. Smith teaches a process for producing a glass articles comprising a plurality of processing stations (col. 2 lines 15-25, 31,, 42-50, figure 1) and a gas flow system, . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dichter (2,151,840) as applied to claim 1 above, and further in view of  Mukasa (6,305,729).  Dichter doesn’t specify a rail and bracket for the positioner.  Mukasa teaches another well-known means for support a nozzle while allowing for positioning of the nozzle is a rail and bracket system, wherein a bracket secures the nozzle to be move along a rail to the desired position (col. 5 lines 50-67, col. 6 lines 1-9).  Mukasa teaches the rail and bracket system allows for precise positioning of the nozzle.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have tried  a similar movement system comprising of a bracket and rail as an alternative means for the positioning of the nozzle, as it a predictably provides for precise placement of the nozzle successfully. 
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dichter (2,151,840) as applied to claim 1 above, and further in view of Bartsch . 
Regarding claim 12, as mentioned Bartsch teaches subjecting the closed end of remaining tubing to further processing to open the closed end and create the mouth of the next glass article, wherein the processing involves supplying gas to the interior of the glass tubing while heating the closed end with a flame ([0005], [0029], [0030]).  Thus, since the gas creates an overpressure (i.e. prevents production of low pressure [0030]), the gas flow is considered sufficient to open a meniscus of the glass formed on the proximal end of the glass tube in the separating station. 
Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to disclose a sensor providing a signal to a positioner for vertically positioning a nozzle onto a distal end of the glass tube arranged in a converter.
Claims 32-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to suggests a gas flow system for a glass tube arranged in a holder of a converter, wherein the glass flow system comprises an enclosure that encloses the distal end of the glass up and the glass tube portion between the distal end and the holder, and a gas is passed from a source, into the enclosure, into the distal end of the glass tube, and out the proximal end of the glass tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on matter specifically challenged in the argument.  A new rejection under Dichter has been presented. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741